815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank L. ROBINSON, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 85-1300.
United States Court of Appeals, Sixth Circuit.
March 12, 1987.

Before LIVELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the appellate briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner pled guilty in 1975 to second-degree murder.  In a habeas corpus petition, he alleged that ineffective assistance of counsel rendered his guilty plea involuntary.  The district court adopted the magistrate's report and recommendation over the objections of petitioner and dismissed the habeas corpus action.  A review of the record indicates that the district court did not err.


3
It is ORDERED that the judgment of the district court affirmed for the reasons stated in the March 11, 1985, memorandum opinion and order of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.